Citation Nr: 1607422	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) or to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or to exposure to Agent Orange.

3.  Entitlement to an initial rating in excess of 30 percent for headaches.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.

5.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs.  The Veteran testified at hearings before two of the undersigned Veterans Law Judges in November 2011 and April 2015.  Copies of the transcripts of those hearings are of record.  In correspondence dated in January 2016 the Veteran requested a video conference hearing with a third Veterans Law Judge who will participate in the decision in his appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

Although an April 2012 Board decision dismissed the Veteran's claim of entitlement to an initial rating in excess of 30 percent for headaches and denied the claim of entitlement to an initial rating in excess of 50 percent for PTSD, those determinations were vacated by the Board in June 2014.  The remaining service connection and TDIU issues were remanded by the Board in April 2012 and February 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A review of the record shows that the Veteran has requested an additional video conference hearing with a third Veterans Law Judge.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Therefore, additional action is required.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a third Veterans Law Judge at the Veteran's local RO in accordance with applicable procedures, with appropriate notification to the Veteran and his representative.  A copy of the letter notice of the time and place of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

